Filed 11/30/22 P. v. Jimenez CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 THE PEOPLE,                                                   B322505

           Plaintiff and Respondent,                           (Madera County Super.
                                                               Ct. No. MCR064122)
           v.

 DAVID JIMENEZ,

           Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of Madera
County, Ernest J. LiCalsi, Judge. Affirmed as modified and
remanded with directions.
      Robert L.S. Angres, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Michael P. Farrell,
Assistant Attorney General, R. Todd Marshall and
Edrina Anderson, Deputy Attorneys General, for Plaintiff and
Respondent.
                             ____________________________
       Defendant David Jimenez was convicted of four counts of
oral copulation or sexual penetration with a child 10 years old or
younger, in violation of Penal Code1 section 288.7,
subdivision (b); one count of lewd act upon a child by use of force,
in violation of section 288, subdivision (b)(1); and one count of
lewd act upon a child, in violation of section 288, subdivision (a).
The trial court sentenced Jimenez to an aggregate prison term of
90 years to life, which consists of consecutive terms of 15 years to
life for each of the six offenses.
       On appeal, it is undisputed that two of Jimenez’s
convictions for violating section 288.7, subdivision (b) contravene
state and federal constitutional prohibitions against ex post facto
laws. Applying the accusatory pleading test, we agree with the
Attorney General that the correct disposition is to reduce each of
the two convictions to the lesser included offense of participating
in an act of sexual penetration with a minor, which is a violation
of section 289, subdivision (h). We reject Jimenez’s argument
that the accusatory pleading test does not allow us to reduce one
of those convictions to this lesser included offense. Jimenez’s
argument is inconsistent with the express intent of the trial court
when it allowed amendment of that count by interlineation.
       Furthermore, the parties agree the judgment should be
modified to reflect that Jimenez is no longer liable for any portion
of a $108.19 booking fee that had remained unpaid as of
July 1, 2021.
       Next, the Attorney General concedes the trial court erred in
imposing a $1,240 fine under section 672 and a $1,230 fine under
section 290.3. The parties disagree, however, as to the proper


      1   Undesignated statutory citations are to the Penal Code.




                                    2
amounts of those two fines. In addition, the Attorney General
claims the trial court should be afforded an opportunity to
increase the section 290.3 fine to reflect the fact that Jimenez
sustained multiple convictions for offenses listed in section 290,
subdivision (c). We conclude the trial court was authorized to
impose a $1,220 fine under section 672 and a $1,200 fine under
section 290.3. We reject the Attorney General’s request to order
the trial court to consider increasing the fine imposed under
section 290.3 because we presume the court found Jimenez could
not afford such an increased fine.
       For these reasons, we: (1) modify the judgment to reflect
that counts 6 and 7 are violations of section 289, subdivision (h),
and the aforementioned changes to the section 672 and
section 290.3 fines and the booking fee; (2) affirm the judgment
as so modified; and (3) remand the matter to the trial court for
resentencing.

      FACTUAL AND PROCEDURAL BACKGROUND2
      We summarize only those facts that are pertinent to our
disposition of this appeal.


      2  Our factual and procedural background is derived in part
from admissions made in the parties’ appellate briefing. (See
Williams v. Superior Court (1964) 226 Cal.App.2d 666, 668, 674
(Williams) [criminal case in which the Court of Appeal stated:
“ ‘An express concession or assertion in a brief is frequently
treated as an admission of a legal or factual point, controlling
in the disposition of the case.’ ”]; Artal v. Allen (2003)
111 Cal.App.4th 273, 275, fn. 2 (Artal) [“ ‘[B]riefs and
argument . . . are reliable indications of a party’s position on the
facts as well as the law, and a reviewing court may make use of
statements therein as admissions against the party.’ ”].)




                                    3
1.    The information
       On December 31, 2019, the People filed an information
charging Jimenez with three counts of oral copulation or sexual
penetration with a child 10 years old or younger, in violation of
section 288.7, subdivision (b) (counts 1, 4, and 6); one count of
lewd act upon a child by use of force, in violation of section 288,
subdivision (b)(1) (count 2); and three counts of lewd act upon a
child, in violation of section 288, subdivision (a) (counts 3, 5, and
7). The People further alleged there were multiple victims for the
purposes of section 667.61, subdivisions (b) and (e).

2.    The trial evidence

      A.    Jimenez’s offenses against Kassandra Doe
            (counts 1 and 2)
       Kassandra Doe was born in October 2001. It appears that
Jimenez is the former husband of Kassandra’s aunt.
       On one occasion when Kassandra was between the ages of
seven and 10, she and her family visited Jimenez’s home.3 At one
point during the visit, Jimenez put his hands into Kassandra’s
pants and touched her clitoris for approximately one minute.
       On more than one occasion after this incident, Jimenez
picked Kassandra up and rubbed her vagina over her clothing in
a circular motion. Jimenez concedes the trial evidence showed
that “[o]n at least one occasion, Kassandra tried to push [him]
away.”


      3 Jimenez asserts Kassandra was between the ages of
seven and 10 on this occasion, whereas the Attorney General
asserts she was “approximately seven or eight years old . . . .”
This discrepancy has no impact on our disposition of this appeal.




                                     4
      B.    Jimenez’s offenses against Maryann Doe
            (counts 4 and 5)
       Maryann Doe was born in October 2003. On the date of the
incident described below, Jimenez was Maryann’s godfather.
       In 2008, Maryann was at Jimenez’s home for a family
gathering. After Maryann started to fall asleep on a couch in the
living room, Jimenez offered to let Maryann sleep in his room.
Jimenez then led Maryann to his room. Next, Maryann laid
down, and Jimenez pulled her pants and underwear down.
Jimenez admits that evidence introduced at trial showed “he
rubbed her vagina with one hand and then kissed her vagina’s
exterior . . . .”

      C.    Jimenez’s offenses against Maria Doe (counts 6 and 7)
       Maria Doe was born in October 1996. It appears that
Jimenez is the former husband of Maria’s aunt.
       When Maria was four or five years old, she was playing
outside in the backyard of her family’s home. Jimenez called out
to Maria. Maria approached Jimenez, and Jimenez lifted her off
the ground. Jimenez concedes the trial evidence shows that,
“[w]ith the fingers of his right hand, [Jimenez] touched [Maria’s]
vagina skin to skin for one to two minutes.” Jimenez then put
Maria back down, and she continued to play.
       The next incident occurred at Jimenez’s home when Maria
was approximately six years old. On that occasion, Maria was
playing outside with her sister and cousins. Jimenez picked
Maria up and rubbed her vagina for several minutes. Jimenez
put Maria back down, and she continued to play.
       On each of these two occasions, Jimenez touched the inner
lips of Maria’s vagina.




                                    5
3.    The trial court’s dismissal of count 3 and
      amendments to counts 6 and 7, the jury’s verdict, the
      court’s sentence, and Jimenez’s notice of appeal
       Near the conclusion of the trial, the trial court granted
Jimenez’s motion to dismiss count 3. Additionally, the court
granted the People’s requests to amend: (1) count 7 to reflect
that Jimenez violated section 288.7, subdivision (b); (2) count 6 to
allege the offense was committed between October 3, 2000 and
October 2, 2002; and (3) count 7 to allege the offense was
committed between October 3, 2002 and October 2, 2003.
       The jury thereafter found Jimenez guilty on counts 1, 2, 4,
5, 6, and 7. The jury also found the multiple victim allegation to
be true.
       On January 25, 2021, the trial court sentenced Jimenez to
an aggregate prison term of 90 years to life, which is comprised of
consecutive terms of 15 years to life imposed for each of the six
convictions. The court also ordered Jimenez to pay various fines
and fees, several of which we address in Discussion, parts B–C,
post.
       On February 1, 2021, Jimenez appealed the judgment.

                          DISCUSSION

A.    We Agree with the Parties that Jimenez’s
      Convictions for Counts 6 and 7 Violate the
      Constitutional Prohibitions Against Ex Post Facto
      Laws, and We Reduce Each of These Convictions to
      the Lesser Included Offense of a Violation of
      Section 289, Subdivision (h)
     Count 6 alleged that Jimenez violated section 288.7,
subdivision (b) against Maria Doe at some point between




                                    6
October 3, 2000 and October 2, 2002. Similarly, count 7 alleged
that Jimenez violated section 288.7, subdivision (b) against Maria
Doe at some point between October 3, 2002 and October 2, 2003.
Yet, “[s]ection 288.7 was enacted in 2006 and became effective
on September 20 of that year.” (People v. Rojas (2015)
237 Cal.App.4th 1298, 1306, italics added.) The parties concede,
and we agree, that Jimenez’s convictions on counts 6 and 7
thus violate the state and federal constitutional prohibitions on
ex post facto laws. (See Rojas, at p. 1306 [“[A]ny application of
section 288.7 to conduct that occurred prior to
September 20, 2006, is a violation of the state and federal
ex post facto clauses.”].)
       The parties disagree, however, on the proper remedy for
this constitutional violation. In his opening brief, Jimenez
maintains “[t]he judgment as to counts six and seven should . . .
be reversed with an order to the trial court that a retrial is
barred.” The Attorney General instead “asks this Court to modify
[Jimenez’s] section 288.7 convictions to the lesser included
offense of sexual penetration of a minor (§ 289, subd. (h)).” In his
reply brief, Jimenez “disagrees with [the Attorney General’s]
argument in part”: “He submits that, as to count seven, the
judgment must be vacated in its entirety and that any reduction
of his conviction . . . would be improper.” For the reasons
discussed below, we modify counts 6 and 7 to reflect that Jimenez
violated section 289, subdivision (h).
       “When a conviction is contrary to law, but the evidence
shows that a defendant is guilty of a lesser included offense, a
court can reduce the conviction to the lesser included offense and
affirm the judgment as modified.” (People v. Eagle (2016)
246 Cal.App.4th 275, 279, citing, inter alia, § 1260 [“The court




                                    7
may reverse, affirm, or modify a judgment or order appealed
from, or reduce the degree of the offense or attempted offense or
the punishment imposed.”].)
      “There are two tests for determining whether an uncharged
crime is a lesser included offense. ‘Under the elements test, a
court determines whether, as a matter of law, the statutory
definition of the greater offense necessarily includes the lesser
offense.’ [Citation.] This test is satisfied if ‘ “all legal elements of
the lesser offense are also elements of the greater.” ’ [Citation.]
‘Under the accusatory pleading test, a court reviews the
accusatory pleading to determine whether the facts actually
alleged include all of the elements of the uncharged lesser
offense; if it does, then the latter is necessarily included in the
former.’ [Citations.]” (People v. Alvarez (2019) 32 Cal.App.5th
781, 786.) “ ‘[T]he accusatory pleading test . . . applies in
determining whether a defendant received notice of the charges
against him in order to have a reasonable opportunity to prepare
and present his defense.’ [Citation.]” (People v. Abrahamian
(2020) 45 Cal.App.5th 314, 334.)
      Section 288.7, subdivision (b) provides: “Any person
18 years of age or older who engages in oral copulation or sexual
penetration, as defined in Section 289, with a child who is
10 years of age or younger is guilty of a felony and shall be
punished by imprisonment in the state prison for a term of
15 years to life.” (§ 288.7, subd. (b).)
      Section 289, subdivision (h) states in pertinent part: “[A]ny
person who participates in an act of sexual penetration with
another person who is under 18 years of age shall be punished by
imprisonment in the state prison or in a county jail for a period of
not more than one year.” (§ 289, subd. (h).) In turn, section 289,




                                      8
subdivision (k)(1) defines “ ‘[s]exual penetration’ ” as “the act of
causing the penetration, however slight, of the genital or anal
opening of any person or causing another person to so penetrate
the defendant’s or another person’s genital or anal opening for
the purpose of sexual arousal, gratification, or abuse by any
foreign object, substance, instrument, or device, or by any
unknown object.” (Id., subd. (k)(1).) Subparagraph (k)(2)
provides that “ ‘[f]oreign object, substance, instrument, or device’
shall include any part of the body, except a sexual organ.” (§ 289,
subd. (k)(2).)4
       The Attorney General argues: “Because [Jimenez] violated
section 288.7, subdivision (b), by engaging in sexual penetration
of Maria Doe, who was under 10 years old at all relevant times, it
follows that [Jimenez] violated section 289, subdivision (h), which
prohibits engaging in sexual penetration of any person under the
age of 18. Thus, [a] violation of section 289, subdivision (h), is a




      4  This version of section 289, subdivisions (h), (k)(1), and
(k)(2) were in effect during the timeframe in which Jimenez
perpetrated counts 6 and 7, except that the article “the” (instead
of “a”) preceded the term “county jail” in the versions of
subdivision (h) that were applicable from October 3, 2000 to
October 2, 2003; and, at the beginning of the relevant timeframe,
subdivision (k)(1) used the plural noun “openings” instead of the
singular noun “opening.” (See Stats. 1999, ch. 706, §§ 5, 21
[amending § 289, subds. (h), (k)(1), and (k)(2) to read as those
provisions did at the beginning of the relevant timeframe, and
providing that the amendments immediately went into effect];
Stats. 2002, ch. 302, § 5 [retaining the 1999 amendments to
§ 289, subds. (h) and (k)(2), and changing “openings” to “opening”
in subd. (k)(1)]; Stats. 2002, ch. 787, § 9 [same].)




                                    9
lesser included offense of counts 6 and 7 for violation of
section 288.7, subdivision (b).”
        Jimenez counters that “[t]he statutory elements test
does not constitute a basis by which this Court may reduce
count seven to a lesser offense” because, “[w]hile section 288.7,
subdivision (b), criminalizes both oral copulation as well as
sexual penetration, section 289, subdivision (h), only criminalizes
the latter conduct.” He further argues that “[t]he application of
the accusatory pleading test does not compel a different result,”
given that, “[w]hile the information as to count seven was
modified by interlineation to include a violation of section 288.7,
subdivision (b), the rest of the pleading merely states that
[Jimenez] ‘did willfully, unlawfully, and lewdly commit a lewd
and lascivious act upon and with the body and certain parts and
members thereof of Maria Doe, a child under the age of fourteen
years, with the intent of arousing, appealing to, and gratifying
the lust, passions, and sexual desires of said defendant . . . .’ ”
Jimenez insists “[t]his pleading gave [him] no notice that if he
committed a violation of section 288.7, subdivision (b), he would
necessarily be committing a violation of section 289,
subdivision (h).”
        We reject Jimenez’s assertion that his conviction on count 7
cannot be reduced to a violation of section 289, subdivision (h)
under the accusatory pleading test. Near the conclusion of the
trial, the People orally “move[d] to amend the Information as to
Count 7 to make it a violation of Penal Code section 288.7,
subdivision (b), which would be penetration of a child 10 years or
under.” Although Jimenez opposed the People’s motion, he did
not offer any argument in support of that position. The trial
court thereafter remarked: “I think the proof did show a




                                    10
violation of . . . section 288.7, subdivision (b), so the motion is
granted to conform to proof as to Count 7.”5
       In support of his argument that we may not reduce count 7
to a violation of section 289, subdivision (h), Jimenez cites the
copy of the information included in the clerk’s transcript that the
trial court interlineated to provide that Jimenez perpetrated
count 7 on or about “October 3, 2002 to October 2, 2003 . . . .” The
quoted material from the clerk’s transcript on which Jimenez
relies shows that the version of count 7 included in that clerk’s
transcript alleged the elements of lewd act upon a child in
violation of section 288, subdivision (a), which is the offense that
count 7 had initially charged Jimenez with perpetrating.6 Yet, as


      5  Although Jimenez argues on appeal that his conviction
on count 7 violates the constitutional prohibitions against ex post
facto laws, he does not challenge specifically the trial court’s oral
ruling amending count 7 to charge him with violating
section 288.7, subdivision (b) (e.g., by claiming the amendment
was unsupported by the trial evidence).
      6    Recall that in his reply brief, Jimenez claims the
amended version of count 7 alleged: “[Jimenez] ‘did willfully,
unlawfully, and lewdly commit a lewd and lascivious act upon
and with the body and certain parts and members thereof of
Maria Doe, a child under the age of fourteen years, with the
intent of arousing, appealing to, and gratifying the lust,
passions, and sexual desires of said defendant . . . .’ ” Similarly,
section 288, subdivision (a) provides in pertinent part: “[A]
person who willfully and lewdly commits any lewd or lascivious
act . . . upon or with the body, or any part or member thereof, of a
child who is under the age of 14 years, with the intent of
arousing, appealing to, or gratifying the lust, passions, or sexual
desires of that person or the child, is guilty of a felony . . . .”
(§ 288, subd. (a).)




                                    11
we observed in the immediately preceding paragraph, the trial
court expressed its intention to amend that charge to be a
violation of section 288.7, subdivision (b), which has different
elements from those of section 288, subdivision (a).7
       Thus, if we concluded that the interlineated version of
count 7 found in the clerk’s transcript controls, then we would be
nullifying the court’s oral ruling granting the People’s motion to
amend that charge. To effectuate the trial court’s explicit intent,
we instead rely on the portion of the reporter’s transcript
described earlier in this section, wherein the court amended
count 7 of the information to reflect that Jimenez was charged
with engaging in sexual penetration with a child 10 years or
younger in violation of section 288.7, subdivision (b). (See People
v. Smith (1983) 33 Cal.3d 596, 599 [“ ‘[A]s a general
rule . . . when . . . the record is in conflict it will be harmonized if
possible; but where this is not possible that part of the record will
prevail, which, because of its origin and nature or otherwise, is
entitled to greater credence [citation].’ ”]; People v. Pettie (2017)
16 Cal.App.5th 23, 82 [“Oral amendment of an accusatory
pleading may suffice for statutory and due process purposes.
[Citation.] . . . ‘California law does not attach any talismanic
significance to the existence of a written information.’ ”].)
       This conclusion is further supported by the verdict for
count 7, which shows the jury found Jimenez “guilty of Sexual
Penetration with a Child 10 Years Old or Younger upon Maria
Doe, a felony violation of section 288.7(b)”; the jury did not find
that Jimenez engaged in oral copulation with Maria Doe or that


      7  (Compare § 288, subd. (a) [quoted in fn. 6, ante], with
§ 288.7, subd. (b) [quoted earlier in this section].)




                                      12
he committed a lewd act upon her. Jimenez does not claim this
verdict form failed to reflect accurately the charge leveled by
count 7.
       Accordingly, we conclude count 7 alleged that Jimenez
violated section 288.7, subdivision (b) by engaging in sexual
penetration with a child who was 10 years of age or younger. As
we explained earlier in this section, section 289, subdivision (h)
penalizes “any person who participates in an act of sexual
penetration with another person who is under 18 years of age”
(see § 289, subd. (h)), and section 288.7, subdivision (b) and
section 289, subdivision (h) both employ the same definition for
“sexual penetration.” (See § 288.7, subd. (b) [criminalizing
“sexual penetration, as defined in Section 289,” italics added];
§ 289, subd. (k)(1) [defining “ ‘[s]exual penetration’ ” for the
purposes of § 289].) It follows that under the accusatory pleading
test, a violation of section 289, subdivision (h) is a lesser included
offense of count 7.
       In his reply brief, Jimenez raises no objection to the
Attorney General’s assertion that count 6 should be modified to
participating in an act of sexual penetration with a minor in
violation of section 289, subdivision (h). For that reason alone,
we may utilize the Attorney General’s recommended disposition
vis-à-vis count 6.8 In addition, although count 6 of the


      8 (See Reygoza v. Superior Court (1991)
230 Cal.App.3d 514, 519 & fn. 4 (Reygoza) [criminal case in which
the Court of Appeal assumed that an assertion made by
respondent was correct because the “defendant did not dispute
respondent’s claim in his reply”]; Rudick v. State Bd. of
Optometry (2019) 41 Cal.App.5th 77, 89–90 (Rudick) [concluding
that the appellants made an implicit concession by “failing to



                                     13
information alleged Jimenez “engage[d] in oral copulation and
sexual penetration . . . with Maria Doe, a child who was 10 years
of age and younger [sic]” (italics added), the verdict for count 6
shows the People charged Jimenez with only “Sexual Penetration
with a Child 10 Years Old or Younger[,] . . . a felony violation of
section 288.7(b) . . . .” (Italics added.) Jimenez does not claim
this verdict failed to correctly identify the allegations made in
count 6. Consequently, we find the conduct proscribed by
section 289, subdivision (h) constitutes a lesser included offense
of count 6 under the accusatory pleading test.
       For the foregoing reasons, we modify Jimenez’s convictions
on counts 6 and 7 to reflect that the jury convicted him of
violating section 289, subdivision (h). The parties agree we
should remand this matter to the trial court for resentencing.
(See Williams, supra, 226 Cal.App.2d at pp. 668, 674 [holding
that a reviewing court may construe a statement in a brief as an
admission against the party making it]; Artal, supra,
111 Cal.App.4th at p. 275, fn. 2 [same].)

B.    We Vacate Any Portion of the $108.19 Booking Fee
      Remaining Unpaid as of July 1, 2021
       At the sentencing hearing held on January 25, 2021, the
trial court imposed a booking fee of $108.19 pursuant to
Government Code section 29550.2. On September 18, 2020, the
Legislature enacted Assembly Bill No. 1869, which added, inter
alia, Government Code section 6111. (Stats. 2020, ch. 92, § 11.)
Government Code section 6111, subdivision (a) provides: “On
and after July 1, 2021, the unpaid balance of any court-imposed

respond in their reply brief to the [respondent’s] argument on
th[at] point”].)




                                   14
costs pursuant to Section 27712, subdivision (c) or (f) of
Section 29550, and Sections 29550.1, 29550.2, and 29550.3, as
those sections read on June 30, 2021, is unenforceable and
uncollectible and any portion of a judgment imposing those costs
shall be vacated.” (Gov. Code, § 6111, subd. (a).) In turn,
subdivision (b) states: “This section shall become operative on
July 1, 2021.” (Id., subd. (b).)
       In his opening brief, Jimenez argues we “should order the
trial court to amend the abstract of judgment . . . as well the
minute order th[at] memorializes the judgment to strike the
[$108.19] fee and to vacate any order that authorizes the
collection of the same.” In the respondent’s brief, the Attorney
General concedes Jimenez “is no longer responsible for any
unpaid balance of the booking fee imposed by the trial court,” but
insists that Jimenez “may not recoup any portion of that fee [he]
paid before July 1, 2021.” (Italics added; boldface &
capitalization omitted.) The Attorney General claims that,
“instead of striking the fee in its entirety this Court should
vacate any portion of it that remains unpaid” as of July 1, 2021.
In his reply, Jimenez states he “does not object to [the Attorney
General’s] analysis” on this issue, and asks that, “[b]y means of
an order that is retroactive to July 1, 2021, this Court . . . strike
the unpaid balance of the $108.19 booking fee . . . .”
       In light of the parties’ concessions, we vacate any portion of
the $108.19 booking fee that remains unpaid as of July 1, 2021.9

      9 The proper remedy is to vacate—rather than strike—this
aspect of the judgment. (See People v. Lopez-Vinck (2021)
68 Cal.App.5th 945, 948–950, 953–954 [modifying the judgment
to vacate the portion of a fee that Gov. Code, § 6111 had rendered
unenforceable and uncollectible].)




                                    15
(See Williams, supra, 226 Cal.App.2d at pp. 668, 674; Artal,
supra, 111 Cal.App.4th at p. 275, fn. 2.)

C.    We Reduce the Section 672 Fine from $1,240 to $1,220
      and the Section 290.3 Fine from $1,230 to $1,200
       The trial court ordered Jimenez to pay a fine of $1,240
under section 672, which includes a base fine of $200 and a fine
of $80 pursuant to Government Code section 76104.7 (i.e.,
40 percent of the base fine). The court further ordered Jimenez to
pay a fine of $1,230 under section 290.3, which includes a base
fine of $300 and a fine of $120 pursuant to Government Code
section 76104.7 (i.e., 40 percent of the base fine).
       The parties agree the court erred in imposing each of the
two Government Code section 76104.7 fines because when
Jimenez perpetrated the most recent of the charged offenses, that
statute did not authorize a fee amounting to 40 percent of the
applicable base fine. The Attorney General argues the operative
version of Government Code section 76104.7 permitted the trial
court to order Jimenez to pay $60 as part of the section 672 fine
and $90 as part of the section 290.3 fine, whereas Jimenez claims
the proper amounts were $20 and $30, respectively.
       Furthermore, the Attorney General argues we should give
the trial court an opportunity to impose a fine under
section 290.3 that is greater than $1,230 because Jimenez “was
convicted of more than one offense specified in section 290,
subdivision (c),” meaning he is “subject to a fine of $500, not
$300, ‘upon the second and each subsequent conviction, unless
the court determines that the defendant does not have the ability
to pay the fine.’ ” (Quoting § 290.3, subd. (a).) Jimenez disagrees,
arguing that we should presume the trial court already implicitly




                                   16
found that he “lacked the ability to pay a base fine [under
section 290.3] greater than” $300.
       For the reasons discussed below, we conclude the operative
version of Government Code section 76104.7 authorized fines of
$60 and $90, respectively, and that the trial court may not
increase the section 290.3 fine upon remand.
       According to the information, Jimenez’s most recent
offenses are counts 1 and 2, both of which Jimenez perpetrated
“[o]n or between October 11, 2009 and October 10, 2010.” The
Attorney General identifies October 10, 2010 as the relevant date
for determining which version of Government Code
section 76104.7 applies. In his reply, Jimenez does not claim we
should use a different date for our analysis (e.g., because the trial
evidence showed an earlier date is proper).10 Accordingly,
we assume for the purposes of this appeal that Jimenez was
obligated to pay the amounts due under the statute as it
read on October 10, 2010. (See People v. Sanghera (2006)
139 Cal.App.4th 1567, 1573 [“Perhaps the most fundamental rule
of appellate law is that the judgment challenged on appeal is
presumed correct, and it is the appellant’s burden to affirmatively

      10  In his opening brief, Jimenez asserts he “committed his
criminal conduct no earlier than September 1, 2008 and no later
than October 10, 2010.” (Italics added.) He seems to rely on
counts 4 and 5 for the proposition that he committed the instant
offenses no earlier than September 1, 2008, given that counts 4
and 5 charged Jimenez with perpetrating the offenses specified
therein “[o]n or between September 1, 2008 and
November 1, 2008.” Absent from Jimenez’s opening brief is any
argument that we cannot rely upon the version of Government
Code section 76104.7 that was operative on October 10, 2010 to
determine the fines owed.




                                    17
demonstrate error,” italics added]; Reygoza, supra,
230 Cal.App.3d at p. 519 & fn. 4; Rudick, supra, 41 Cal.App.5th
at pp. 89–90.)
       From June 10, 2010 to June 26, 2012, Government Code
section 76104.7 imposed a penalty of “ ‘three dollars ($3) for every
ten dollars ($10)’ or fraction thereof’ ” “ ‘upon every fine, penalty,
or forfeiture imposed and collected by courts for criminal
offenses . . . .’ [Citation.]” (See People v. Hamed (2013)
221 Cal.App.4th 928, 933, fn. 2 (Hamed).) Although Jimenez
intimates that Government Code section 76104.7 did not utilize
this formula until the Legislature had amended the statute in
2011, he is mistaken.11 That formula yields a $60 fine to be
added to the section 672 base fine (i.e., 30 percent of $200), and a
$90 fine to be added to the section 290.3 base fine (i.e., 30 percent
of $300).
       Next, we address the Attorney General’s claim that we
should remand the matter to the trial court to allow it to
determine whether to increase the section 290.3 fine to reflect the
fact that Jimenez was convicted of more than one offense
specified in section 290, subdivision (c). Section 290.3,
subdivision (a) provides in pertinent part: “Every person who is
convicted of any offense specified in subdivision (c) of Section 290
shall, in addition to any imprisonment or fine, or both, imposed
for commission of the underlying offense, be punished by a fine of
three hundred dollars ($300) upon the first conviction or a fine of

      11 (See Stats. 2009–2010, 8th Ex. Sess., ch. 3, § 1
[amending the statute to include this formula]; Hamed, supra,
221 Cal.App.4th at p. 933, fn. 2 [noting that this amendment
from the 2009–2010 8th extraordinary session became effective
on June 10, 2010].)




                                     18
five hundred dollars ($500) upon the second and each subsequent
conviction, unless the court determines that the defendant
does not have the ability to pay the fine.” (§ 290.3, subd. (a).)
       In a factual context that is nearly indistinguishable from
the instant case, Division Five disposed of the same argument
that the Attorney General raises here: “The trial court in this
case imposed a sex offender fine for only one conviction. It
did not state why it imposed no fines for defendant’s other two
convictions. The People did not object in the trial court to the
trial court’s failure to impose the additional fines. [Citations.]
Accordingly, we must presume that the trial court determined
that defendant does not have the ability to pay the two additional
$500 fines. On remand, the trial court shall not impose any fines
for the second and third convictions pursuant to section 290.3.”
(People v. Walz (2008) 160 Cal.App.4th 1364, 1371 (Walz).)
       At the sentencing hearing, the trial court imposed only the
$300 section 290.3 base fine; the court did not state why it
decided not to impose one or more $500 fines on account of
Jimenez’s multiple convictions for offenses identified in
section 290, subdivision (c);12 and the People did not object at the
sentencing hearing to the court’s failure to impose those
additional fines. Given the circumstances, we presume the


      12  As we noted in Factual and Procedural Background,
parts 1 and 3, ante, aside from counts 6 and 7 (which we are
reducing to violations of section 289, subdivision (h)), Jimenez
was convicted of two counts of violating section 288.7,
subdivision (b); one count of violating section 288, subdivision (a);
and one count of violating section 288, subdivision (b)(1). All of
those offenses are listed in section 290, subdivision (c). (See
§ 290, subd. (c)(1).)




                                    19
trial court determined that Jimenez did not have the ability to
pay the additional $500 fines, and we thus do not afford the court
an opportunity to impose additional section 290.3 fines upon
remand. (See Walz, supra, 160 Cal.App.4th at p. 1371.)
       In light of the foregoing, we reduce the total section 672
fine from $1,240 to $1,220 (i.e., the Gov. Code, § 76104.7 fine is
reduced from $80 to $60), and we reduce the total section 290.3
fine from $1,230 to $1,200 (i.e., the Gov. Code, § 76104.7 fine is
reduced from $120 to $90).




                                   20
                          DISPOSITION
       The judgment is modified as follows: (1) As to count 6,
defendant David Jimenez is convicted of participating in an act of
sexual penetration with a minor within the meaning of Penal
Code section 289, subdivision (h); (2) as to count 7, Jimenez is
convicted of participating in an act of sexual penetration with a
minor within the meaning of Penal Code section 289,
subdivision (h); (3) we vacate any portion of the $108.19 booking
fee imposed pursuant to Government Code section 29550.2 that
remained unpaid as of July 1, 2021; (4) the fine imposed pursuant
to Penal Code section 672 is reduced from $1,240 to $1,220; and
(5) the fine imposed pursuant to Penal Code section 290.3 is
reduced from $1,230 to $1,200. As modified, the judgment is
affirmed. We remand this matter to the trial court for
resentencing.
       NOT TO BE PUBLISHED.



                                           BENDIX, Acting P. J.


We concur:



             CHANEY, J.                    WEINGART, J.*




      * Judge of the Los Angeles County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                   21